07Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 07/28/2022.
Claims 1-20 have been examined.

Response to Amendment
In the instant amendment, claims 1, 3-9, 11, 13-15 and 17-19 have been amended.

Allowable Subject Matter
Claims 1-16 are allowed.
Prior arts:
US 2018/0218356 to Grassadonia
[0066] In some embodiments, when the PPS server 114 determines that recipient contact is not mentioned in user list of contacts obtained from the second mobile device 108, the PPS server 114 may employ contacts of contacts search. While employing the contacts of contacts search, the PPS server 114 may examine contact lists of some or all of a user's contacts in order to identify contacts of the user's contacts that match with the recipient. In some embodiments, some or all of user's contacts may be registered with the PPS system 104 and therefore there may be a hash value stored of them in the PPS database 118 of the PPS system 104. When the PPS server 114 determines that the recipient hash value in the payment request matches with a hash value of any of the user's contacts of contacts, the PPS server 114 may approve the payment transfer request of the user. In some implementations, the PPS server 114 may determine a similarity score based on weighted values assigned to the hashed values, indicating the likelihood that a contact or set of contacts received from a recipient-user device are matched to a contact or set of contacts received from the sending-user device.

US 2005/0060643 to Glass
[0106] Comparing email fingerprints to the fingerprints of a set of known spam messages can be used as a spam identification strategy. Unlike probabilistic approaches described above, fingerprinting is case-based, rather than model-based, in terms of its matching strategy. The model based approach compares features of an unclassified message to a set of known features extracted from a set of known messages. The features are merged into a composite representation, or model, of spam messages. Some weights may be attached to features, as described in the probabilistic models, above, but the model approach is distinctly different from the case-based approach. The case-based approach compares the features of an unclassified message to each distinct set of features comprising a set of sample messages that have previously been classified. The highest degree of similarity between the unclassified message and one of the sample messages then becomes the metric by which a classification decision for the unclassified message is made.

US 2013/026873 to Read
[0023] In certain embodiments, user authentication may be performed by collecting new biometric information and forwarding the newly collected information along with the previously extracted biometric template that was stored with the user, to the authentication authority. After verifying the secure hash value, the authentication authority may compare the newly collected information to the previously extracted template and generate a match score. The result of the match score may be combined with scores from various other factors (e.g., knowledge, possession, location, etc.) to authenticate the user. Further, in some embodiments, an "out of band" identity verification mechanism may be supported in order to validate user identity before enrollment. In context of authentication, "out-of-band" refers to using a separate network or channel in addition to a primary network or channel for simultaneous communications between two parties or devices for identifying a user. The out-of-band identity verification allows the authentication authority to gain confidence in the user's identity before enrolling the user, thereby preventing nefarious actors from enrolling themselves while impersonating the user. For example, a user may try to log in to a bank's web site, but the bank request additional verification of the user's identity by sending the user's personal identification number (PIN) by short messaging service (SMS) so that the user can enter the PIN on the web login page of the web site. Using the SMS for additional verification in this case, is an example of out-of-band authentication mechanisms.

The prior art of record (Ancin in view of Ilieva, Grassadonia, Glass and Read) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... determining, by the data monitoring system, whether the first dataset matches a previously analyzed dataset, wherein the previously analyzed dataset includes second data organized into a second plurality of fields, the second data includes data records having data values for multiple fields within the second plurality of fields, and the determining includes: comparing the set of encode values to a previous set of encode values, wherein the previous set of encode values includes third and fourth encode values generated using different types of encoding and the third encode value that corresponds to a second field, of the second plurality of fields, of the previously analyzed dataset; based on the comparing, generating an output value that is indicative of a similarity between the first set of encode values and the previous set of encode values; …” and similarly recited in such manners in other independent claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0087669 to Ancin et al. (hereafter “Ancin”) in further view of US 2015/0074743 to Ilieva et al. (hereafter “Ilieva”)

As per claim 17, Ancin discloses a method, comprising: 
receiving, by a data monitoring system, a first dataset that includes first data organized into a first plurality of fields (FIGs. 1-4; paragraphs 0022, 0027 and 0029); 
performing, by the data monitoring system, encoding operations on the first dataset to generate a set of encode values corresponding to the first dataset (FIGs. 1-4; paragraphs 0022, 0027 and 0029: “Prior to performing content-based analysis, such as semantic clustering or language identification, on a current document, the composite hash value for the current document is determined and compared to composite hash values of previously analyzed documents. If a match is found, the results of the analysis of the previous document (which may include, e.g., analytic metadata such as a language or cluster identifier associated with the document) can be applied to the current document. If no match is found, the current document is analyzed.” [Wingdings font/0xE0] hashing operation (encode operation as claimed) to compute/generate a hash value for a document), and, for a particular field of the first plurality of fields (FIGs. 1-4; paragraphs 0022, 0027, 0029 and 0036-0037: “Prior to performing content-based analysis, such as semantic clustering or language identification, on a current document, the composite hash value for the current document is determined and compared to composite hash values of previously analyzed documents. If a match is found, the results of the analysis of the previous document (which may include, e.g., analytic metadata such as a language or cluster identifier associated with the document) can be applied to the current document. If no match is found, the current document is analyzed.”), 
the performing the encoding operations includes: 
selecting a particular one of a plurality of encoder modules based on a data type associated with the particular field (FIGs. 1-3; paragraphs 0022, 0027, 0029 and 0036-0037); and 
encoding data included in the particular field of the first dataset, using the particular encoder module, to generate a first encode value (FIGs. 1-4; paragraphs 0022, 0027, 0029 and 0036-0037: “Prior to performing content-based analysis, such as semantic clustering or language identification, on a current document, the composite hash value for the current document is determined and compared to composite hash values of previously analyzed documents. If a match is found, the results of the analysis of the previous document (which may include, e.g., analytic metadata such as a language or cluster identifier associated with the document) can be applied to the current document. If no match is found, the current document is analyzed.”); 
determining, by the data monitoring system, whether the first dataset matches a previously analyzed dataset (FIGs. 3-4; step 408; paragraphs 0022, 0059: “(FIGs. 3-4; step 408; “If, at block 408, it is determined that H.sub.c(d) matches the composite hash of a previously analyzed document, then at block 412, the analytic metadata associated with the previously analyzed document can be further associated with the current document d. For example, in the embodiment shown in FIG. 1, the document identifier for document d can simply be added to the document list 128 associated with the composite hash value H.sub.c(d). In this embodiment, a document whose composite hash value matches that of a previously analyzed document is not analyzed separately; it inherits the analytic metadata of the previously analyzed document.”), including by: 
retrieving a previous encode value corresponding to the previously analyzed dataset (FIGs. 1-4; paragraphs 0022, 0027, 0029 and 0036-0037), wherein the previous encode value was generated, by the data monitoring system, using the particular encoder module (FIGs. 1-4; paragraphs 0022, 0027, 0029 and 0036-0037); 
comparing the first encode value to the previous encode value (FIG. 4; paragraphs 0022, 0043-0044, 0046 and 0077-0078); and 
based on the comparing, generating an output value that is indicative of a similarity between the first encode value and the previous encode value (FIG. 4; steps 406-048; paragraphs 0022, 0043-0044, 0046 and 0077-0078: “Identification of highly similar documents can be based on a composite hash value, a single scalar value representing content of the document and constructed in such a way that the likelihood of two documents having the same composite hash value is high if and only if the documents have a very high degree of similarity in their content (e.g., using the same words with the same frequency). Prior to performing content-based analysis, such as semantic clustering or language identification, on a current document, the composite hash value for the current document is determined and compared to composite hash values of previously analyzed documents. If a match is found, the results of the analysis of the previous document (which may include, e.g., analytic metadata such as a language or cluster identifier associated with the document) can be applied to the current document. If no match is found, the current document is analyzed.”).
Anchin does not explicitly disclose wherein the first data includes data records having data values for multiple fields within the first plurality of fields; and wherein the encoding operations implement multiple types of encoding.
Ilieva further discloses wherein the first data includes data records having data values for multiple fields within the first plurality of fields (FIGs. 15 and 17; paragraphs 0060, 0066 and 0098: “A request message may include one or more headers, or key/value pairs, such as the host header 1528 "Host:www.acme.com" that indicates the domain to which the request is directed. There are many different headers that may be included. In addition, a request message may also include a request-message body. The body may be encoded in any of various different self-describing encoding languages, often JSON, XML, or HTML.”); and 
wherein the encoding operations implement multiple types of encoding (FIGs. 15 and 17; paragraphs 0060, 0066 and 0068: “The body may be encoded in any of various different self-describing encoding languages, often JSON, XML, or HTML. In the current example, there is no request-message body. The service receives the request message containing the GET command, processes the message, and returns a corresponding response message 1530. The response message includes an indication of the application-layer protocol 1532, a numeric status 1534, a textural status 1536, various headers 1538 and 1540, and, in the current example, a body 1542 that includes the HTML encoding of a web page. Again, however, the body may contain any of many different types of information, such as a JSON object that encodes a personnel file, customer description, or order description. GET is the most fundamental and generally most often used verb, or function, of the HTTP protocol.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ilieva into Ancin’s teaching because it would provide for the purpose of other types of data objects may be stored for the purpose of defining ACL rules. ACL rules may be expressed in many different types of encodings in alternative implementations (Ilieva, paragraph 0098).

As per claim 18, Ancin discloses prior to determining whether the first dataset matches the previously analyzed dataset, comparing, by the data monitoring system, properties of a first schema associated with the first dataset to properties of a second schema associated with the previously analyzed dataset (FIG. 3; paragraphs 0033, 0038, 0043, 0051: comparing a first hash vector (a schema as claimed) associated with the first document with a second hash vector (a schema as claimed) associated with the second document), wherein properties of the first schema include characteristics of the data records (paragraph 0029) or the first plurality of fields (paragraphs 0029, 0034 and 0040); and 
in response to a determination that the first schema does not match the second schema, determining that the first dataset matches the previously analyzed dataset (FIG. 3; paragraphs 0033, 0038, 0043, 0051).

As per claim 20, Ancin discloses based on the output value, determining, by the data monitoring system, whether the first dataset matches the previously analyzed dataset (FIG. 4; steps 406-048; paragraphs 0022, 0043-0044, 0046 and 0077-0078: “Identification of highly similar documents can be based on a composite hash value, a single scalar value representing content of the document and constructed in such a way that the likelihood of two documents having the same composite hash value is high if and only if the documents have a very high degree of similarity in their content (e.g., using the same words with the same frequency). Prior to performing content-based analysis, such as semantic clustering or language identification, on a current document, the composite hash value for the current document is determined and compared to composite hash values of previously analyzed documents. If a match is found, the results of the analysis of the previous document (which may include, e.g., analytic metadata such as a language or cluster identifier associated with the document) can be applied to the current document. If no match is found, the current document is analyzed.”).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ancin in further view of Ilieva, as applied to claim 17, and further in view of in further view of US 2018/0338147 to Nowozin et al. (hereafter “Nowozin”) and US 2006/0215875 to LeComte et al. (hereafter “Lecomte”)

As per claim 19, Ancin does not explicitly disclose wherein a type of encoding implemented by the encoding operations is numerical distribution encoding, wherein the encoding data included in the particular field of the first dataset includes calculating a first latent probability distribution corresponding to numerical data in the particular field; wherein the previous encode value is a second latent probability distribution corresponding to numerical data included in a second field of the previously analyzed dataset; and wherein the comparing includes comparing the first and second latent probability distributions.
Nowozin further discloses wherein the encoding data included in the particular field of the first dataset (paragraph 0028) includes calculating a first latent probability distribution corresponding to numerical data in the particular field (paragraph 0028); 
wherein the previous encode value is a second latent probability distribution corresponding to numerical data included in a second field of the previously analyzed dataset (paragraph 0068);
and wherein the comparing includes comparing the first and second latent probability distributions (paragraph 0028). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Nowozin into Ancin’s teaching because it would provide for the purpose of receiving an input data item and to compress the data item into an encoding comprising a plurality of numerical values. The numerical values are grouped at least according to whether they relate to content of the input data item or style of the input data item (Nowozin, paragraph 0006).
 Lecomte further discloses wherein a type of encoding implemented by the encoding operations is numerical distribution encoding (paragraphs 0014, 0035 and 0056).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Nowozin into Ancin’s teaching and Ilieva’s teaching because it would provide for the purpose of distributing numerical fixed images comprising equipment for distributing fixed images encoded numerically in wavelets and a plurality of devices for restitution and means of telecommunication connecting the equipment for distributing and the equipment for restitution wherein the broadcasting equipment comprises means to modify at least one of the simple elements of the principal stream, and the means of telecommunication are composed of a first means for transmitting complementary information that corresponds to the modification, the reconstruction equipment comprises means to reconstruct the original stream by processing the principal stream and the complementary information and means for decoding information that results from the first transmission means (Lecomte, paragraph 0056).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193